         Case 8-18-08002-reg          Doc 53       Filed 11/27/19     Entered 11/27/19 12:29:28




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
In re:


Michael Kramer aka Michael B. Kramer,                                     Chapter 7
and Margaret E. Kramer aka Margaret Cohen
aka Margaret Mills,
                                                                          Case No. 17-70741-reg



                                            Debtors.
------------------------------------------------------------------x
R. Kenneth Barnard, as Chapter 7 Trustee of the Estates of
Michael Kramer aka Michael B. Kramer,
and Margaret E. Kramer aka Margaret Cohen
aka Margaret Mills,
                                            Plaintiff,
                                                                          Adv. Pro. No. 18-08002-reg
                 -against-


Nationstar Mortgage LLC, as Servicing Agent for Wells
Fargo Bank, National Association, as Trustee for Securitized
Asset Backed Receivables LLC Trust 2005-FR4 Mortgage
Pass-Through Certificates, Series 2005-FR4, John Doe “1”
Through “100”, and Other John Doe Entities “1” Through
“100”,
                                             Defendants.
-----------------------------------------------------------------x

                                      MEMORANDUM DECISION



          This matter is before the Court pursuant to motions for summary judgment in an adversary

proceeding commenced in the case of Michael Kramer and Margaret Kramer (the “Debtors”) by Robert

Pryor, the Chapter 7 trustee (“Trustee” or “Plaintiff”) seeking to have mortgages recorded against the
      Case 8-18-08002-reg            Doc 53      Filed 11/27/19       Entered 11/27/19 12:29:28




Debtors’ residence deemed unenforceable. One mortgage, held by Fremont Investment & Loan

(“Fremont”) and dating from 2001, was satisfied by a subsequent mortgage loan made by

Fremont Investment & Loan in 2005, which was ultimately assigned to Wells Fargo, National

Association, as trustee for Securitized Asset Backed Receivables LLC Trust 2005-FR4 Mortgage

Pass-Through Certificates, Series 2005 FR4 (“Wells Fargo”). Nationstar Mortgage LLC

(“Nationstar” or “Defendant”) is the servicer for Wells Fargo on this mortgage loan. In addition to

seeking a determination on summary judgment that the two mortgages of record on the Debtors’

residence should be canceled and discharged, the Trustee also seeks to have the note held by Wells Fargo

deemed unenforceable. While there is no opposition to the relief sought in the Trustee’s motion with

respect to Fremont’s mortgage of record, the Trustee cannot utilize the Bankruptcy Code to accomplish

this goal. Instead, the Trustee should proceed in state court to cancel Fremont’s mortgage as a lien of

record.


          The Trustee also seeks entry of summary judgment that the mortgage held by Wells Fargo is

unenforceable as the statute of limitations to commence a foreclosure action has expired. Therefore, while

the mortgage held by Wells Fargo was validly executed and recorded, the mortgage is no longer

enforceable, and the note executed by the Debtors reflecting this obligation is likewise unenforceable. The

Defendant moves for summary judgment as well, arguing that a foreclosure action was properly

commenced within the six-year statute of limitations and remains pending in New York State Supreme

Court, albeit stayed by the filing of this bankruptcy case. As a result, its mortgage lien and note are fully

enforceable under New York law and are valid claims against the Debtors and their real property.


          Applying the proper Bankruptcy Code sections to this matter is not difficult, nor does it raise

novel questions. Every day, bankruptcy courts are asked to rule on what is essentially a claims objection.

However, the challenge facing the Court in this case involves the application of New York real property

and contract law to the facts and the application and effect of the relevant bankruptcy statutes. Because



                                                 Page 2 of 36
      Case 8-18-08002-reg            Doc 53      Filed 11/27/19       Entered 11/27/19 12:29:28




both parties filed for summary judgment, the Court has to first determine whether it could resolve the

issues as presented based on the stipulated facts, or whether an evidentiary hearing is required. As to that

issue the Court agrees with the parties that this dispute does not involve a disagreement about the relevant

facts, but rather disputes of law, which may be resolved by summary judgment.


        Put simply, the Court is asked to determine whether under applicable New York law Wells Fargo

properly commenced a foreclosure action within the six-year period from the time the mortgage and note

were accelerated. The answer to that question, as set forth in this decision, requires a detailed analysis of

the factual record before the Court as agreed to by the parties and an analysis of what are admittedly

divergent opinions by New York courts.


        The Court is mindful that the current state of the law may be considered unsettled with respect to

whether a notice of default like the notice received by the Debtors can trigger acceleration of the

mortgage debt, and the extent to which the withdrawal of a foreclosure action can be viewed as a

revocation of a notice of acceleration of a mortgage debt. However, it is undisputed by any court that has

been exposed to the human carnage resulting from the mortgage crisis that is still being felt daily in state

and federal courts across the country that some very real and systemic problems were exposed in the

litigation that followed. These problems are attributable to both the borrowers and the financial

institutions that made the loans. Nevertheless, a significant factor in the rise of problematic foreclosure

proceedings can be traced to the mutation of the traditional relationship between the borrower and the

mortgagee. Once lenders stopped holding mortgages and commenced entering into complex transactions

to sell the mortgages, which were then pooled and sold to trusts as collateralized debt obligations, the

seeds of the mortgage crisis were planted. The most obvious result was that millions of foreclosure

proceedings were commenced in all parts of the country causing severe hardships to the homeowners and

their communities. This Court and its sister bankruptcy courts have consistently maintained that while

compassion is an essential element of the bankruptcy process, creditors have an absolute right to exercise

all available remedies to the fullest extent of the law. However, they must abide by the rules, just as the


                                                Page 3 of 36
      Case 8-18-08002-reg            Doc 53        Filed 11/27/19     Entered 11/27/19 12:29:28




borrowers must play by the rules. This case highlights this tension between the laws and procedures that

protect homeowners from the unlawful taking of their homes, and the laws that permit the lenders to

enforce their rights in foreclosure proceedings.


        If the Court were to find that the statute of limitations had not expired, it would have had to

overlook inherent inconsistencies in the Defendant’s various arguments. In addition, the Court would

have to find that a notice of default stating that the note would be accelerated by a date certain was of no

consequence, and a foreclosure action pursuant to which the lender represented that it held the note was a

nullity. The Defendant’s core argument is that the notice of default is irrelevant and that because the

Defendant did not have the legal authority to commence the first foreclosure action, that action should not

count. The Court is not prepared to find that a lender, because of its own failures to either understand the

law or failure to abide by the law, is entitled to a do-over in order to negate the consequences of its

actions. The result of the lender’s inability to follow the clear and unambiguous procedures in this matter

leave the lender in a circumstance where the applicable statute of limitations has expired, leaving the note

and mortgage held by Wells Fargo unenforceable. For these reasons and the reasons that follow, the

Trustee is entitled to entry of an order directing that the note and mortgage held by Wells Fargo be

discharged and canceled.


                                           Procedural History


        On February 9, 2017, the Debtors filed a voluntary petition for relief pursuant to Chapter

7 of Title 11 of the Bankruptcy Code. The Trustee was appointed as the interim Chapter 7

Trustee, has duly qualified, and is the permanent trustee of the Debtors’ estate. On March 22,

2017, a Notice of Discovery of Assets was filed, advising the creditors in the case that all proofs

of claim must be filed on or before June 20, 2017. On April 3, 2017, Nationstar filed a motion

(“Lift Stay Motion”) to vacate the automatic stay with respect to the Debtors’ residence located

at 91 Whiskey Road, Middle Island, NY (the “Property”). On May 5, 2017, the Trustee filed

                                                   Page 4 of 36
      Case 8-18-08002-reg        Doc 53     Filed 11/27/19     Entered 11/27/19 12:29:28




opposition to the Lift Stay Motion. On September 11, 2017, Nationstar withdrew the Lift Stay

Motion. On January 3, 2018, the Trustee filed this adversary proceeding. On February 26, 2018,

Nationstar filed a motion to dismiss the adversary proceeding, and on April 16, 2018, the Trustee

filed opposition to the motion to dismiss. On April 23, 2018, Nationstar filed a reply, and at a

hearing held on April 30, 2018, the Court denied the motion to dismiss the adversary proceeding.

Nationstar filed an answer to the complaint on July 16, 2018, and an amended answer on August

7, 2018.

       On May 6, 2019, Nationstar filed a motion for summary judgment (“Nationstar Motion”).

On May 29, 2019, the Trustee filed opposition to the Nationstar Motion. On June 13, 2019,

Nationstar filed a reply. On May 6, 2019, the Trustee also filed a motion for summary Judgment

(“Trustee Motion”). On May 29, 2019, Nationstar filed opposition to the Trustee Motion. On

June 13, 2019, the Trustee filed a reply. A hearing on the Nationstar Motion and the Trustee

Motion was held on June 19, 2019. On August 8, 2019, the Court made a request by letter for

any additional submissions regarding the location of the note that is the subject of this adversary

proceeding from October 17, 2006 through January 30, 2017. On August 28, 2019, counsel to

Nationstar responded. Thereafter, the matter was marked submitted.

                                               Facts

       The following is taken from the Joint Statement of Material Facts and from the exhibits

provided by the Trustee and Nationstar. On October 3, 2001, the Debtors borrowed the principal

sum of $212,000 (the “Fremont First Loan”) from Fremont Investment & Loan (“Fremont”).

The Fremont First Loan is memorialized by a note in the principal amount of $212,000 (the

“Fremont First Note”) dated October 3, 2001. As security for the Fremont First Note, the

Debtors executed a mortgage dated October 3, 2001 (the “Fremont First Mortgage”) in favor of



                                            Page 5 of 36
      Case 8-18-08002-reg        Doc 53    Filed 11/27/19     Entered 11/27/19 12:29:28




Fremont, which encumbered the Property. The Fremont First Mortgage was recorded with the

Suffolk County Clerk’s Office on January 9, 2002.

       On March 11, 2005, the Debtors borrowed the principal sum of $384,000 (the “Loan”)

from Fremont. The Loan is memorialized by a note in the principal amount of $384,000 (the

“2005 Note”) which was executed by the Debtors. Trustee’s Ex. A. The 2005 Note contains the

following relevant provisions:

 (C) Notice of Default

If I am in default, the Note Holder may send me a written notice telling me that if I do not pay
the overdue amount by a certain date, the Note Holder may require me to pay immediately the
full amount of Principal which has not been paid and all the interest that I owe on that amount.
That date must be at least 30 days after the date on which the notice is mailed to me or delivered
by other means.


Trustee’s Ex. A, section 7(C).

The Loan was a refinance of the Fremont First Mortgage and/or Fremont First Note and the

proceeds of the Loan satisfied the Fremont First Note. There are no amounts due and owing

under the Fremont First Mortgage and/or Fremont First Note. There is no evidence in the record

that a satisfaction of the Fremont First Mortgage was recorded. As security for the 2005 Note,

the Debtors executed a mortgage, dated March 11, 2005 (the “2005 Mortgage”) in favor of

Fremont, which encumbered the Property. Trustee’s Ex. B. The 2005 Mortgage was recorded

with the Suffolk County Clerk’s Office on May 26, 2005.

       The 2005 Mortgage contains the following language regarding a default in payment by

the Debtors:

       Lender may require that I pay immediately the entire amount then remaining unpaid
       under the Note and under this Security Instrument. Lender may do this without making
       any further demand for payment. This requirement is called “Immediate Payment in
       Full.” If Lender requires Immediate Payment in Full, Lender may bring a lawsuit to take



                                           Page 6 of 36
      Case 8-18-08002-reg        Doc 53     Filed 11/27/19     Entered 11/27/19 12:29:28




       away all of my remaining rights in the Property and have the Property sold. At this sale
       Lender or another Person may acquire the Property. …
       Lender may require Immediate Payment in Full under this Section 22 only if all of the
       following conditions are met:
       (a) I fail to keep any promise or agreement made in this Security Instrument or the Note,
           including, but not limited to, the promises to pay the Sums Secured when due, or if
           another default occurs under this Security Instrument:
       (b) Lender sends to me, in the manner described in Section 15 of this Security
           Instrument, a notice that states:
           (1) the promise or agreement that I failed to keep or the default has occurred;
           (2) The action that I must take to correct that default;
           (3) A date by which I must correct the default. That date will be at least 30 days from
               the date on which the notice is given;
           (4) That if I do not correct the default by the date stated in the notice, Lender may
               require Immediate Payment in Full, and Lender or another Person may acquire the
               Property by means of Foreclosure and Sale;
           (5) That if I meet the conditions stated in Section 19 of this Security Instrument, I
               will have the right to have Lender’s enforcement of this Security Instrument
               stopped and to have the Note and this Security Instrument remain fully effective
               as if Immediate Payment in Full had never been required; and
           (6) That I have the right in any lawsuit for Foreclosure and Sale to argue that I did
               keep my promises and agreements under the Note and under this Security
               Instrument, and to present any other defenses that I may have; and
       (c) I do not correct the default stated in the notice from Lender by the date stated in that
           notice.
Trustee’s Ex. B, section 22.


       By a chain of assignments, the 2005 Mortgage was assigned originally from Fremont to

its current owner, Wells Fargo. As is often the case with mortgage assignments during the

period of time in question, the route was circuitous. Specifically, by Assignment of Mortgage

dated November 1, 2006, Fremont assigned the 2005 Mortgage to Wells Fargo. However, this

assignment contained an error in the digit in the Series date of the assignee. This error was

corrected by Correction Assignment of Mortgage five and a half years later on May 8, 2013.

Thereafter, by Assignment of Mortgage dated June 3, 2014, Wells Fargo assigned the 2005

Mortgage to the Defendant. Thereafter, by Assignment of Mortgage dated December 12, 2016,

the Defendant assigned the 2005 Mortgage back to Wells Fargo. Trustee’s Ex. C. The

                                           Page 7 of 36
      Case 8-18-08002-reg           Doc 53   Filed 11/27/19     Entered 11/27/19 12:29:28




Defendant is the servicer of the 2005 Mortgage, on behalf of Wells Fargo, and the Defendant

and/or Wells Fargo hold the 2005 Note.

       The Debtors failed to make the monthly payment due on June 1, 2006 under the 2005

Note. Trustee’s Ex. D. On July 3, 2006, Countrywide Home Loans, as servicer of the 2005 Note

at that time, sent a letter (“First Default Notice”) to the Debtors stating that the 2005 Note was in

default. In order to cure the default, the Debtors were required to make the cure payment on or

before August 7, 2006. The First Default Notice also states as follows:

“If the default is not cured on or before August 7, 2006, the mortgage payments will be

accelerated with the full amount remaining accelerated and becoming due and payable in full,

and foreclosure proceedings will be initiated at that time.” Trustee’s Ex. F (emphasis in original).

The default was not cured on or before August 7, 2006, and on August 2, 2006, prior to the

expiration of the cure date set forth in the First Default Notice, Countrywide sent a letter

(“Second Default Notice”) to the Debtors stating that the 2005 Note was in default. The Second

Default Notice states as follows:

“If the default is not cured on or before September 6, 2006, the mortgage payments will be

accelerated with the full amount remaining accelerated and becoming due and payable in full,

and foreclosure proceedings will be initiated at that time.” Trustee’s Ex. H (emphasis in

original). Both parties stipulate that Countrywide Home Loans had the requisite standing to send

the First Default Notice and the Second Default Notice.

       On October 16, 2006, Wells Fargo commenced a foreclosure action against the Debtors

in the Supreme Court of the State of New York, Suffolk County (the “2006 Foreclosure

Action”). Paragraph 2 of the complaint (the “2006 Complaint”) states that the Debtors executed

and delivered the 2005 Note to Wells Fargo. Trustee’s Ex. I. Paragraph 5 of the 2006



                                             Page 8 of 36
      Case 8-18-08002-reg         Doc 53     Filed 11/27/19     Entered 11/27/19 12:29:28




Complaint states that Wells Fargo “elects to call due the entire amount secured by the mortgage.”

Trustee’s Ex. I. On October 2, 2012, Wells Fargo and the Debtors executed a stipulation of

discontinuance of the 2006 Foreclosure Action (“2012 Stipulation of Discontinuance”).

Trustee’s Ex. J. In the Attorney Affirmation by counsel to Wells Fargo, the attorney stated that

“the reason for this request for cancellation is to allow the plaintiff to verify the assignment chain

of the note and mortgage.” Trustee’s Ex. K. There was no statement in the Attorney

Affirmation regarding revocation of acceleration of the 20015 Note, nor is there any record of a

notice sent to the Debtors by Wells Fargo indicating that acceleration of the 2005 Note was

revoked.

       Approximately two months later, on December 12, 2012, Wells Fargo commenced a

second foreclosure action against the Debtors (the “2012 Foreclosure Action”). Trustee’s Ex. L.

Paragraph 7 of the complaint (the “2012 Complaint”) states that Wells Fargo “has elected and

hereby elects to declare immediately due and payable the entire unpaid balance of the principal.”

In the 2012 Complaint, the name of the mortgagee includes the incorrect reference to the series

date of the asset-backed receivable certificate. Trustee’s Ex. L. On March 20, 2014, Wells

Fargo and the Debtors executed a stipulation of discontinuance of the 2012 Foreclosure Action

(“2014 Stipulation of Discontinuance”). Trustee’s Ex. M.

       On January 30, 2017, Wells Fargo commenced a third foreclosure action against the

Debtors (the “2017 Foreclosure Action”). In this complaint, the name of the mortgagee is

accurately identified, and mirrors the name of the mortgagee in the 2006 Complaint. On

February 9, 2017, the Debtors filed a petition for relief under Chapter 7, which stayed the 2017

Foreclosure Action. Notwithstanding the automatic stay, on May 5, 2017, approximately three

months after the Chapter 7 petition was filed, the Debtors filed and served an answer to the 2017



                                             Page 9 of 36
      Case 8-18-08002-reg         Doc 53     Filed 11/27/19      Entered 11/27/19 12:29:28




Complaint, in which the Debtors asserted various defenses including that the 2017 Foreclosure

Action was time barred under the applicable statute of limitations, and by the doctrine of laches.

Trustee’s Ex. P. On May 15, 2017, the Defendant filed a notice of return and rejection of answer

on the basis that the Debtors’ answer was served after the deadline to file an answer expired.

Trustee’s Ex. Q.

       The Trustee commenced this adversary proceeding seeking a declaratory judgment that

the Fremont First Mortgage was satisfied by payment in full from the proceeds advanced in

connection with the 2005 Note and 2005 Mortgage, and that the Fremont First Mortgage should

be avoided pursuant to 11 U.S.C. § 506(d), and preserved for the benefit of the Debtors’ estates

pursuant to Bankruptcy Code § 551 (“First Cause of Action”). The Trustee also seeks a

declaratory judgment that the 2005 Note became due and payable in full on September 7, 2006,

and that the six year statute of limitations for commencing an action to foreclose on the 2005

Mortgage or an action on the 2005 Note for principal or for any interest began to run on

September 7, 2006 and expired on September 7, 2012. Although the Defendant brought three

foreclosure actions thereafter, the Defendant discontinued the only foreclosure action that was

brought within the statute of limitations. Therefore, the six - year statute of limitations to bring a

foreclosure action or to sue on the 2005 Note has expired, and the Trustee is entitled to a

declaratory judgment under New York Real Property Actions and Proceedings Law (“RPAPL”)

Article 15 avoiding, cancelling and discharging the 2005 Note and 2005 Mortgage (“Second

Cause of Action”).

       The Trustee now moves for summary judgment on the First Cause of Action and the

Second Cause of Action, asserting as a matter of law that he is entitled to entry of judgment in

his favor on both claims. Specifically, the Trustee seeks entry of judgment in his favor:



                                            Page 10 of 36
   Case 8-18-08002-reg        Doc 53     Filed 11/27/19      Entered 11/27/19 12:29:28




(i)     determining that the Fremont First Mortgage is satisfied and that the lien related to

        the Fremont First Mortgage is void pursuant to Bankruptcy Code § 506(d);

(ii)    directing the Clerk of Suffolk County to mark the Fremont First Mortgage as

        canceled and discharged of record;

(iii)   declaring that the Fremont First Mortgage is preserved for the benefit of the Debtors’

        estate pursuant to Bankruptcy Code § 551;

(iv)    barring forever the Defendant and every person claiming under the Defendant from

        any and all claims to an estate or interest in the Property;

(v)     declaring that the 2005 Note and 2005 Mortgage are void, cancelled and discharged

        pursuant to RPAPL § 1501;

(vi)    directing the Clerk of the County of Suffolk to cancel and discharge of record the

        2005 Mortgage;

(vii)   determining that the Defendant holds no secured claim against the Debtors’ estate

        and that the lien related to the 2005 Mortgage is void pursuant to Bankruptcy Code §

        506(d);

(viii) disallowing the Defendant’s claim against the Debtors’ estate in its entirety pursuant

        to Bankruptcy Code § 502;

(ix)    declaring that the 2005 Note and 2005 Mortgage are preserved for the benefit of the

        Debtors’ estate pursuant to Bankruptcy Code § 551; and

(x)     adjudging and determining that the Plaintiff is the lawful owner and vested in title to

        the Property, free and clear of the 2005 Note and 2005 Mortgage.

           The Defendant also moves for summary judgment, asserting that the Second

Default Notice did not accelerate the 2005 Note because the language in the Second Default


                                        Page 11 of 36
      Case 8-18-08002-reg        Doc 53     Filed 11/27/19     Entered 11/27/19 12:29:28




   Notice did not contain sufficiently clear and unequivocal language, and the commencement

   of the 2006 Foreclosure Action did not accelerate the 2005 Note because the 2005 Mortgage

   was not assigned to Wells Fargo until after commencement of the 2006 Foreclosure Action.

   Therefore, the 2006 Foreclosure Action was a nullity. According to the Defendant, the 2012

   Foreclosure Action accelerated the maturity of the 2005 Note, and although the 2012

   Foreclosure Action was discontinued, the 2017 Foreclosure Action was timely commenced

   within the six - year period after the acceleration took place. The Defendant argues in the

   alternative that even if the Court finds that the 2006 Foreclosure Action accelerated the 2005

   Note, the voluntary discontinuance of the 2006 Foreclosure Action revoked the alleged

   acceleration of the 2005 Note. As a result, the six-year statute of limitations did not

   commence until the 2012 Foreclosure Action was filed, and although it was discontinued, the

   2017 Foreclosure Action, which was stayed by the filing of this bankruptcy petition, was

   brought prior to expiration of the statute of limitations. Therefore, Wells Fargo’s mortgage

   lien is enforceable and is not subject to discharge or cancellation under New York law.

                                                Discussion

Summary Judgment Standard

         Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

§ 56(a). “Some alleged factual dispute” is not enough; “the requirement is that there be no

genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

A dispute is genuine only “if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Id. at 248. Facts are material where their resolution might affect the

outcome of the suit under the governing law. Id. Once the moving party shows that there are no

                                           Page 12 of 36
      Case 8-18-08002-reg         Doc 53      Filed 11/27/19      Entered 11/27/19 12:29:28




issues of fact that could affect the outcome, the burden then shifts to the non-moving party to

show specific, admissible evidence of a genuine, material dispute. Fed. R. Civ. P. § 56(c). “The

mere existence of a scintilla of evidence” in support of the non-moving party is not sufficient to

show a genuine issue of material fact. Anderson, 477 U.S. at 252. All reasonable inferences

must be drawn in the non-movant’s favor, but speculative or conclusory statements are

insufficient to defeat a motion for summary judgment. Major League Baseball Properties, Inc.

v. Salvino, Inc., 542 F.3d 290, 310 (2d Cir. 2008) (other citations omitted).

        Where both parties move for summary judgment, the merits of each motion must be

independently evaluated. Heublein, Inc. v. United States, 996 F.2d 1455, 1461 (2d Cir. 1993).

“As part of the independent evaluation of cross-motions for summary judgment, the court must

draw all reasonable inferences against the party whose motion is under consideration.” In re

Zerbo, 397 B.R. 642, 648 (Bankr. E.D.N.Y. 2008) (citing Coach, Inc. v. Peters, 386 F. Supp.2d

495, 497 (S.D.N.Y. 2005); and Considine v. Schachter (In re Schachter), No. 05-9404, 2007 WL

2238293 (Bankr. S.D.N.Y. Aug. 1, 2007)). Where the movant does not have the burden of

proof at trial, its burden is satisfied if it can demonstrate that there is an absence of evidence to

support “an element essential to [the nonmovant’s] case, and on which the [nonmovant] will bear

the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). In this case,

the Trustee bears the ultimate burden of proof at trial as to both causes of action.

    1. First Cause of Action

        The Trustee seeks entry of summary judgment on the First Cause of Action (i)

determining that the Fremont First Mortgage is satisfied; (ii) determining that the lien related to

the Fremont First Mortgage is void pursuant to 11 U.S.C. § 506(d); and (iii) preserving the

Fremont First Mortgage for the benefit of the Debtors’ estate under 11 U.S.C. § 551. According

                                             Page 13 of 36
      Case 8-18-08002-reg         Doc 53      Filed 11/27/19     Entered 11/27/19 12:29:28




to the Joint Statement of Undisputed Material Facts, there are no amounts due and owing under

the Fremont First Mortgage and/or Fremont First Note. Because the Fremont First Mortgage has

been satisfied, the Trustee seeks to utilize section 506(d) to avoid the Fremont First Mortgage as

a mortgage of record on the Property.

11 U.S.C. § 506(d) provides:

       (d) To the extent that a lien secures a claim against the debtor that is not an allowed
           secured claim, such lien is void, unless –
              (1) such claim was disallowed only under section 502(b)(5) or 502(e) of this title;
                  or
              (2) such claim is not an allowed secured claim due only to the failure of any
                  entity to file a proof of such claim under section 501 of this title.
11 U.S.C. § 506(d).

       Section 502(b)(1) provides that a claim shall not be allowed to the extent it is

unenforceable against the debtor and property of the debtor. The claims allowance process

requires the filing of a claim and an objection to that claim. While the Trustee would be the

proper party to object to a claim filed by Fremont regarding the Fremont First Mortgage,

Fremont no longer exists and no proof of claim has been filed with respect to the Fremont First

Mortgage. In addition, Fremont has not appeared in this case. Section 501(c) gives the Trustee

the authority to file a proof of claim if a creditor does not timely file a proof of claim, but the

Trustee has not done so in this case.

       While the Defendant does not dispute that the Fremont First Note has been paid in full, §

506(d) may not be used in this case to avoid the Fremont First Mortgage. Section 506(d) is not a

lien removal statute, and without a claims objection process, there is no claim to allow or

disallow. The proper procedure for the Trustee to follow is to bring a proceeding in New York

State Court pursuant to RPAPL § 1921 to have the Fremont First Mortgage marked canceled and


                                             Page 14 of 36
      Case 8-18-08002-reg        Doc 53     Filed 11/27/19      Entered 11/27/19 12:29:28




discharged as a lien of record against the Property. Therefore, summary judgment is denied as to

the First Cause of Action.

   2. Second Cause of Action

               In the Second Cause of Action, the Trustee seeks to cancel and discharge the 2005

Mortgage and 2005 Note under RPAPL § 1501(4). Section 1501(4) permits “[a] person having

an estate or an interest in real property subject to a mortgage” to “seek to cancel and discharge

that encumbrance where the period allowed by the applicable statute of limitations for the

commencement of an action to foreclose the mortgage had expired, provided that the mortgagee

or its successor was not in possession of the subject real property at the time the action to cancel

and discharge the mortgage was commenced.” Lubonty v. U.S. Bank N.A., 74 N.Y.S.3d 279, 281

(2d Dep’t 2018) (citing RPAPL § 1501(4)).

       The Trustee invokes Bankruptcy Code § 544(a)(3) and § 502 as bases to obtain the relief

requested in the Second Cause of Action. Under § 544(a)(3), a Chapter 7 trustee is given, as of

the commencement of the case, and without regard to any knowledge of the trustee or of any

creditor, all of the rights and powers of a bona-fide purchaser of real property from the Debtor.

As this Court previously held in In re Asher, 488 B.R. 58, 72 (Bankr. E.D.N.Y. 2013), the Court

must determine whether the Trustee can satisfy the elements for BFP status under applicable

New York State law. Under New York law, a good faith purchaser has actual notice and

constructive notice of what would be revealed by (1) any examination of the record, (2) a

reasonable inquiry of those in actual possession, or (3) a reasonable inquiry based on the

circumstances. In re Balco Equities Ltd., Inc., No. 04-3577 (CGM), Adv. Pro. No. 05-09005)

(CGM), 2006 WL 898042, *10 (Bankr. S.D.N.Y. Mar 28, 2006) (citing In re Mosello, 193 B.R.

147, 151 (S.D.N.Y. 1996)). However, § 544(a)(3) “does not clothe a trustee with this protective

                                            Page 15 of 36
      Case 8-18-08002-reg          Doc 53       Filed 11/27/19   Entered 11/27/19 12:29:28




mantle if there was no way, under applicable state law, that anyone could attain the status of a

bona fide purchaser.” In re Borison, 226 B.R. 779, 787 (Bankr. S.D.N.Y. 1998). Even in the

case where mortgage of record is unenforceable, the mortgage cannot be avoided on the basis of

a Chapter 7 trustee’s status as a bona-fide purchaser under § 544(a)(3). See In re Balco Equities

Ltd., Inc., at *12 (other citations omitted).

        The Trustee also cites to §§ 502 and 506 as the statutory authority for cancelling and

discharging the 2005 Note and 2005 Mortgage. As set forth above, to the extent a lien secures a

claim that is not an allowed secured claim, the lien is void. In addition, a claim that is

unenforceable against the debtor may be expunged. While Nationstar did not file a proof of

claim in this case, which is a prerequisite to determining whether a claim should be allowed,

Nationstar did file the Lift Stay Motion. In the Lift Stay Motion, Nationstar clearly set forth the

existence and nature of the debt, along with the amount of the claim, as well as an intent to hold

the Debtors liable for the debt. In re Enron Corp., 370 B.R. 90, 99 (Bankr. S.D.N.Y. 2007)

(citing Houbigant, Inc. v. ACB Mercantile, Inc. (In re Houbigant, Inc.), 190 B.R. 185, 187

(Bankr. S.D.N.Y. 1995)). Therefore, the Court deems the Lift Stay Motion to be informal proof

of claim which may be amended by the filing of a proof of claim in this case.

        In addition to the Trustee’s right to object to claims filed in the Debtors’ case, a Chapter 7

trustee may bring any cause of action that the debtor could have brought as of the

commencement of the case. Section 541(a)(1) of the Bankruptcy Code provides that the

bankruptcy estate includes “all legal or equitable interests of the debtor in property as of the

commencement of the case.” The Supreme Court as well as lower courts recognize that the

scope of this section is broad and authorizes a trustee to bring any cause of action that the debtor

could have brought under applicable state law as of the commencement of the case. U.S. v.



                                                Page 16 of 36
      Case 8-18-08002-reg        Doc 53     Filed 11/27/19     Entered 11/27/19 12:29:28




Whiting Pools, Inc., 462 U.S. 198, 204-205 (1983); and Stanziale v. McGladrey & Pullen, LLP

(In re Student Finance Corp.), 334 B.R. 776, 778 (D. Del. 2005) (citing Bd. of Trustees of

Teamsters Local 863 Pension Fund v. Foodtown, Inc., 296 F.3d 164, 169 n. 5 (3d Cir. 2002)).

       Because the Debtors had the right to commence an action under RPAPL § 1501(4) to

cancel and discharge a mortgage on the Property as of the Petition Date, the Trustee succeeds to

that right. Finally, Fed. R. Bankr. P. 7001 provides that a proceeding to determine the validity,

priority or extent of a lien on property of the debtor must be commenced by an adversary

proceeding. The Trustee has complied with this rule by filing a complaint in this case.

        According to the Trustee, summary judgment should be granted in his favor on the

Second Cause of Action because Wells Fargo failed to comply with the six-year statute of

limitations imposed with respect to mortgage foreclosure actions under New York law. The

statute of limitations began to run either from the expiration of the Second Default Notice

(September 7, 2006) or at the latest, October 16, 2006, when the First Foreclosure Action was

commenced. Because Wells Fargo withdrew the First Foreclosure Action and failed to

commence another foreclosure action within the six-year window, the statute of limitations to

sue on the 2005 Note and 2005 Mortgage has expired.

        According to the Defendant, the Second Cause of Action is meritless because as a

matter of law, a foreclosure action was timely commenced within the six-year statute of

limitations, and remains pending in the New York State Court. The Defendant reaches this

conclusion by arguing that the First Default Notice and Second Default Notice did not accelerate

the mortgage debt because the notices did not contain sufficiently clear and unequivocal

language regarding acceleration. In addition, the Defendant asks the Court to find that the First

Foreclosure action was a nullity because Wells Fargo lacked standing to commence a foreclosure



                                           Page 17 of 36
      Case 8-18-08002-reg         Doc 53     Filed 11/27/19      Entered 11/27/19 12:29:28




action at the time the 2006 Foreclosure Action was commenced. The Defendant asserts that the

2005 Note was not accelerated until December 12, 2012, the date the Second Foreclosure Action

was commenced. Because Wells Fargo commenced the Third Foreclosure Action within six

years of acceleration of the 2005 Note, the Trustee has no legal basis to prevail under RPAPL §

1501(4).

       Before proceeding on the Trustee Motion and the Nationstar Motion, the Court believes it

is important to review the distinct and to some degree different roles played by a note and mortgage

in what is generically titled a foreclosure action under New York law. “The note represents the

primary personal obligation of the mortgagor, and the mortgage is merely the security for such

obligation.” Corey v. Collins, 782 N.Y.S.2d 51, 52 (1st Dep’t 2004) (quoting Copp v. Sands Point

Marina, 17 N.Y.2d 291, 293 (N.Y. 1966)); see also Cohen v. Ditech Financial LLC, 15-CV-6828

(LDW), 2017 WL 1134723, at *3 (E.D.N.Y. 2017) (“While the note is a debt, the mortgage is a

type of security interest with real property as the collateral, that a lender can take if a debtor does

not fulfill a payment obligation; it is not a promise to pay a debt.”) (quoting Hill v. DLJ Mortg.

Capital, Inc., 15-CV-3083 (SJF), 2016 WL 5818540, at *7 (E.D.N.Y. 2016) (internal quotations

omitted) (other citations omitted)). Therefore, the mortgage is not independently enforceable as a

debt, whereas a note is enforceable on its own. Deutsche Bank Nat. Trust Co. v. Pietranico, 928

N.Y.S.2d 818, 830-831 (Sup. Ct. N.Y. 2011) (citing Mortgage Elec. Registration Sys., Inc. v.

Coakley, 838 N.Y.S.2d 622 (2d Dep’t 2007)).

       Under RPAPL § 1301, the holder of a note and mortgage must choose to seek relief by

commencing an action either on the note or by foreclosing on the mortgage, which is known as

an election of remedies. VNB New York Corp. v. Paskesz, 18 N.Y.S.3d 68, 69 (2d Dep’t 2015)

(other citations omitted). A foreclosure action is an action under equity. Valley Sav. Bank v.



                                            Page 18 of 36
       Case 8-18-08002-reg             Doc 53        Filed 11/27/19        Entered 11/27/19 12:29:28




Rose, 646 N.Y.S.2d 349, 351-351 (2d Dep’t 1996) (citing Jamaica Sav. Bank v. M.S. Investing

Co., 274 N.Y. 215, 219 (N.Y. 1937)). As a result, an action to foreclose a mortgage is solely an

action to collect the mortgage debt out of the land pledged by enforcing the lien granted under

the mortgage. Reichert v. Stilwell, 172 N.Y. 83, 88 (N.Y. 1902). As stated in Reichert v.

Stilwell, “[a]n action to enforce a mortgage is not an action in personam to recover a debt from

an individual, but is in the nature of a proceeding in rem to appropriate the land by foreclosing

the lien of the mortgage and applying the proceeds to discharge the debt.” Id., 172 N.Y. at 89. 1

In this case, it is undisputed that Wells Fargo elected to foreclose on the 2005 Mortgage.

                  a. Commencement of the Statute of Limitations

         New York “statutes of limitation serve the same objectives of finality, certainty and

predictability that New York’s contract law endorses. Statutes of limitation not only save

litigants from defending stale claims, but also express a societal interest or public policy of

giving repose to human affairs.” ACE Secs. Corp. v. DB Structured Prods., Inc., 25 N.Y.3d 581,

593 (N.Y. 2015) (internal quotations omitted) (citing John J. Kassner & Co. v. City of New York,

415 N.Y.S.2d 785 (N.Y. 1979)).

         The statute of limitations for commencing a mortgage foreclosure proceeding or an action

on a note is six years in New York. C.P.L.R. § 213 (“[A]n action upon a bond or note, the

payment of which is secured by a mortgage upon real property, or upon a bond or note and

mortgage so secured, or upon a mortgage of real property, or any interest therein” must “be

commenced within six years.”). Typically, the statute of limitations for a foreclosure action

pursuant to a note paid in installments “begins to run from the due date for each unpaid

installment.” Costa v. Deutsche Bank Nat’l Trust Co., 247 F. Supp. 3d 329, 340 (S.D.N.Y. 2017)


1
  A plaintiff in a foreclosure action may seek a deficiency judgment in the complaint, as incidental to the equitable
relief of foreclosure. RPAPL § 1371(2).

                                                    Page 19 of 36
      Case 8-18-08002-reg         Doc 53     Filed 11/27/19     Entered 11/27/19 12:29:28




(citing Plaia v. Safonte, 847 N.Y.S.2d 101, 102 (2d Dep’t 2007)). Separate causes of action

accrue for each installment that is not paid. Wells Fargo Bank, N.A. v. Burke, 943 N.Y.S.2d 540,

542 (2d Dep’t 2012). “Even if a mortgage is payable in installments, once a mortgage debt is

accelerated, the entire amount is due and the statute of limitations begins to run on the entire

debt.” EMC Mortg. Corp. v. Patella, 720 N.Y.S.2d at 162; Federal Nat. Mortg. Ass’n v. Mebane,

618 N.Y.S.2d at 88, 90 (2d Dep’t 1994) (“Mebane”) (“Once the mortgage debt was accelerated,

the borrowers’ right and obligation to make monthly installments ceased and all sums became

immediately due and payable. Therefore, the six-year [s]tatute of [l]imitations began to run at

that time.”). Determining when a note secured by a mortgage is accelerated is a key aspect in an

action commenced pursuant to RPAPL § 1501. Milone v. U.S. Bank, N.A., 83 N.Y.S.3d 524, 529

(2d Dep’t 2018).

          “Acceleration of a repayment obligation in a note or bond changes the date of maturity

from some point in the future to an earlier date based on the debtor’s default under the contract.”

NML Capital v. Republic of Argentina, 952 N.E.2d 482, 492 (2011) (“When NML Capital

accelerated $32 million of the debt in February 2005, it altered the maturity date for that debt

from April 2005 to February 2005”) (citing Black’s Law Dictionary 12 (9th ed. 2009)). See also

In re AMR Corp., 730 F.3d 88, 103 (2d Cir. 2013) (“Acceleration changed the date of maturity

from some point in the future . . . to an earlier date based on the debtor’s default under the

contract.”) (quoting Analytical Surveys, Inv. v. Tonga Partners, L.P., 684 F.3d 36, 44 (2d Cir.

2012)).

          Pursuant to the 2005 Note and 2005 Mortgage, the lender had the option to accelerate the

loan if the borrower failed to perform. Trustee’s Ex. A, section 7(c) (“If I am in default, the Note

Holder may send me a written notice telling me that if I do not pay the overdue amount by a



                                            Page 20 of 36
      Case 8-18-08002-reg          Doc 53      Filed 11/27/19      Entered 11/27/19 12:29:28




certain date, the Note Holder may require me to pay immediately the full amount of Principal

which has not been paid and all the interest that I owe on that amount.”); Trustee’s Ex. B, section

22 (“ . . . if all of the conditions stated in subsections (a), (b) and (c) of this Section 22 are met,

Lender may require that [borrower] pay immediately the entire amount then remaining unpaid

under the Note and under this Security Instrument.”).

        Where acceleration is optional under a note and mortgage, “some affirmative action must

be taken evidencing the holder’s election to take advantage of the accelerating provision, and

until such action has been taken the provision has no operation.” Costa, 247 F. Supp. 3d at 340

(citing Wells Fargo Bank, N.A. v. Burke, 94 A.D. at 982-83). “Although either notice of a

demand or commencement of a foreclosure action can constitute an affirmative act of

acceleration, where the notice of default provides ‘clear and unequivocal’ language that a loan

would become due in its entirety upon expiration of the curing period, the date of expiration

provided in the notice serves as the date of acceleration for the purposes of the six-year statute of

limitations.” Assets Recovery 23, LLC v. Gasper, 15 CV 5049 (CLP), 2017 WL 3610568, at *8

(E.D.N.Y. Jul 25, 2017) (citing Costa, 247 F. Supp. 3d at 342).

        New York case law on acceleration traces back to the New York Court of Appeals

decision Albertina Realty Co. v. Rosbro Realty Corp., 258 N.Y. 472 (N.Y. 1932). In Albertina

Realty Co., the mortgagee elected to accelerate a mortgage by filing a summons, verified

complaint, and lis pendens. The main issue was whether mortgagor’s payment of an installment

three days after the action was commenced nullified the acceleration brought about by the filing

of the complaint.

        The mortgagor argued that it was entitled to a cure period prior to acceleration under the

contract. The mortgage’s acceleration clause provided a 30-day cure period for interest defaults.



                                              Page 21 of 36
      Case 8-18-08002-reg         Doc 53     Filed 11/27/19      Entered 11/27/19 12:29:28




The default at issue was on principal. Therefore, no cure period was required under the parties’

contract. The mortgagor’s subsequent attempt to tender an installment payment three days after

commencement of the action was properly rejected by the mortgagee because the acceleration

already occurred upon the filing of the sworn statement representing the mortgagee’s election to

accelerate. The fact that the mortgagor tendered payment before the summons could be served

was of no consequence because the mortgagee had already elected to accelerate the entire debt as

evidenced by the sworn statement contained in the complaint. The court reasoned that the

complaint contained the election to accelerate and service of the summons was merely notice of

such election. It also made clear that the filing of a verified complaint is not the only way to

accelerate a debt:

               It is unnecessary to decide just what a holder of a mortgage must do
               to exercise the right of election, under an acceleration clause. We
               are satisfied, however, that the unequivocal overt act of the plaintiff
               in filing the summons and verified complaint and lis
               pendens constituted a valid election. It disclosed the choice of the
               plaintiff and constituted notice to all third parties of such choice. To
               elect is to choose. The fact of election should not be confused with
               the notice or manifestation of such election. The complaint recited
               that the plaintiff had elected. The mere fact that before the summons
               could be served, the defendant made a tender, did not as a matter of
               law destroy the effect of the sworn statement that plaintiff had
               elected.

Albertina Realty Co., 258 N.Y. at 476.

       While New York courts consistently hold that an acceleration must be “clear” and

“unequivocal” to take effect, the courts are split on whether a notice of default can constitute a

“clear and unequivocal” assertion of an exercise of the option to accelerate the debt. See Milone

v. US Bank N.A., 83 N.Y.S.3d at 529. Courts in the First Department have adopted the position

that a notice of default stating the lender “will accelerate” or that the debt “will be accelerated”

upon the expiration of the cure period is clear and unequivocal notice that the loan balance is due

                                            Page 22 of 36
      Case 8-18-08002-reg         Doc 53     Filed 11/27/19     Entered 11/27/19 12:29:28




upon the expiration of the cure period. Deutsche Bank Nat’l Trust Co. v Royal Blue Realty

Holdings, Inc., 48 N.Y.S.3d 597 (1st Dep’t 2017) (“Royal Blue”); Vargas v. Deutsche Bank Nat’l

Trust Co., c, 33 (1st Dep’t 2019) (holding letter sent by the defendant’s predecessor in interest to

the plaintiff stating that debt “will [be] accelerated” and “foreclosure proceedings will be

initiated” if the plaintiff failed to cure in 32 days clearly and unequivocally expressed an intent to

accelerate); Deutsche Bank National Trust Co. v. Unknown Heirs of Estate of Souto, 41

N.Y.S.3d 718 (Table) (Sup. Ct. N.Y. 2016), 2016 WL 3909071 at *2-3 (N.Y. Sup. Ct., New

York County, Jul 5, 2016) (finding acceleration occurred 31 days after the plaintiff sent a notice

letter to the defendant stating the plaintiff “will accelerate the Loan balance and proceed with

foreclosure” because the letter discussed “a future event that [was] guaranteed to occur if the

money wasn’t paid” and “there [was] no indication that plaintiff [was] only kidding about the

thirty day deadline”).

        In Royal Blue, the court granted the defendant’s motion for summary judgment

dismissing the foreclosure complaint as time-barred and denied the plaintiff’s cross-motion for

summary judgment. The issue was whether notice letters from the plaintiff’s predecessor in

interest provided clear and unequivocal notice that creditor “will” accelerate the loan and

foreclose unless the borrower cured his default within 30 days. The court held that acceleration

was triggered upon the expiration of the cure period described in the letters. Royal Blue, 48

N.Y.S.3d at 597 (“When the borrower did not cure his defaults within 30 days, all sums became

immediately due and payable and plaintiff had the right to foreclose on the mortgages pursuant

to the letters.”).

        The Second Department has reached a different conclusion regarding identical language

in notice letters. Recently, the Second Department expressly rejected Royal Blue when a court in



                                            Page 23 of 36
      Case 8-18-08002-reg            Doc 53   Filed 11/27/19     Entered 11/27/19 12:29:28




the Second Department held that “will” language in a notice of default did not communicate a

clear and unequivocal notice of acceleration. Milone v. U.S. Bank Nat’l Ass’n, Milone v. U.S.

Bank, N.A., 83 N.Y.S.3d at 527. See also U.S. Bank Nat’l Ass’n v. Sopp, 170 A.D.3d 776, 778

(2d Dep’t 2019) (finding identical language to be “merely an expression of future intent that fell

short of an actual acceleration”).

       Decisions in the Southern and Eastern Districts of New York are consistent with the First

Department in concluding that a notice of default stating a debt “will be accelerated” if the

default is not cured upon expiration of the grace period is sufficiently clear and unequivocal to

accelerate the debt. In Costa, the District Court found that a notice of default providing

“[f]ailure to cure the default on or before [date] will result in the acceleration of the sums secured

by the above mortgage and sale of the mortgaged premises” expressed a clear and unequivocal

statement of acceleration. The Costa court was careful to distinguish the notice itself from the

timeline set by the notice when it held that acceleration occurred. The expiration of the cure

period is what triggered acceleration; the “[n]otice itself lit the acceleration fuse.” Costa, 247 F.

Supp. at 342. Likewise, the District Court for the Eastern District of New York recognized that a

notice of default stating “we will accelerate and declare the entire balance due and will foreclose

on the Security instrument by judicial proceeding” included the clear and unequivocal language

that is required to find that acceleration of the note occurred upon the expiration of the cure

period. Assets Recovery 23, LLC v. Gasper, 15 CV 5049 (RJD) (CLP), 2017 WL 3610568, at *9

(E.D.N.Y., Jul. 25, 2017). Again, in Gustavia Home, LLC v. Hoyer, 362 F. Supp. 3d 71, 86.

(E.D.N.Y. 2019), the District Court for the Eastern District of New York held that acceleration

occurred and the statute of limitations period began on June 28, 2016 when a notice of default




                                              Page 24 of 36
      Case 8-18-08002-reg         Doc 53     Filed 11/27/19      Entered 11/27/19 12:29:28




sent on March 30, 2016 stated that the mortgage debt would be accelerated on June 28, 2019 if

the borrower failed to cure the default by that date.

       The Court agrees with the Trustee that the Second Default Notice, which provides clear

and unequivocal notice that the 2005 Note would become due in its entirety upon expiration of

the cure period, served to accelerate the 2005 Note. The 2005 Note gives the lender the option,

upon a default in payment, of sending a written notice requiring immediate payment in full of all

unpaid amounts thirty days after the date the notice is mailed or delivered. This option is also set

forth in the 2005 Mortgage, which also provides that if the lender requires “Immediate Payment

in Full,” the lender may bring a foreclosure action. The 2005 Mortgage also provides that before

triggering Immediate Payment in Full, the lender must send a notice of default, which sets forth

the default, the date by which the default must be cured, and a recitation that if the default is not

corrected, the lender may require Immediate Payment in Full.       Once this option of acceleration

was chosen, and the Debtors did not cure the default within the specified time period, the six-

year statute of limitations on the mortgage note commenced.

       Because the 2005 Note and 2005 Mortgage make loan acceleration an option, the

mortgagee must take the clear and unequivocal step of acceleration to commence the statute of

limitations. The Second Default Notice satisfied this requirement, and the Court’s conclusion is

consistent with the procedures and notice requirements outlined in the 2005 Note and 2005

Mortgage. To the extent some New York State courts have found that language similar to that in

the Second Notice of Default are insufficient to accelerate the 2005 Note, the Court declines to

follow them. For example, in Bank of New York Mellon v. Maldonado, 97 N.Y.S.3d 162, 165

(2d Dep’t 2019), which is cited by the Defendant, the Appellate Division held that the language

“was merely an expression of future intent that fell short of an actual acceleration” and it did not



                                            Page 25 of 36
      Case 8-18-08002-reg        Doc 53      Filed 11/27/19     Entered 11/27/19 12:29:28




constitute an exercise of the acceleration clause in the mortgage. (citing Milone , 83 N.Y.S.3d

524; DLJ Mtge. Capital, Inc. v. Hirsh, 78 N.Y.S.3d 160 (2d Dep’t 2018); and 21st Mortg. Corp.

v. Adames, 60 N.Y.S.3d 198 (2d Dept 2017)). However, the Court did not give any rationale for

finding that the language in the notice was an expression of future intent and did not act to

accelerate the debt, and the cases the Court cited in support do not clearly involve notices

containing language identical to the Second Default Notice. To find that the language in the

Second Default Notice was insufficiently clear and unequivocal to accelerate the 2005 Note

would also render the three subsequent foreclosure actions violative of the terms of the 2005

Mortgage. Under its terms, only a notice of default could trigger acceleration of the 2005 Note,

and was a prerequisite to commencing a foreclosure action. That notice gave rise to the right to

commence a foreclosure action, which, if brought properly, would stop the clock on the six-year

statute of limitations.

        The decision by the Southern District of New York in Costa is more persuasive. In

Costa, the court ruled that identical operative language in a notice of default constituted a clear

and unequivocal expression of the lender’s acceleration of the loan. In support of its finding, the

court cited to Deutsche Bank National Trust Co. v. Unknown Heirs of Estate of Souto, 2016 WL

3909071 at *2 in which a notice containing identical language to the Second Default Notice was

found to have accelerated the note. As the court noted, “‘[t]his is not a wishy-washy notice” and

should be read literally.

        Therefore, the Court concludes that under the operative language of the Second Default

Notice, the 2005 Note was accelerated on September 7, 2006. This acceleration triggered the

commencement of the six-year statute of limitations to bring a proper foreclosure proceeding.




                                            Page 26 of 36
      Case 8-18-08002-reg        Doc 53     Filed 11/27/19     Entered 11/27/19 12:29:28




The six-year statute of limitations expired on September 6, 2012, unless it was revoked or tolled

by some action of the parties.

               b. 2006 Foreclosure Action

       Wells Fargo commenced three different foreclosure proceedings with respect to the 2005

Mortgage. The 2006 Foreclosure Action was commenced on October 19, 2006, which was well

within the statute of limitations. However, the 2012 Foreclosure Action and the 2017

Foreclosure Action were both commenced beyond the statute of limitations as determined by the

Court. The Court will now undertake an analysis of each foreclosure action and its effect, if any,

on the expiration of the statute of limitations. Because the Trustee Motion is being reviewed

first, the Court will draw any inferences in favor of the Defendant.

       The 2006 Complaint contains references to the 2005 Mortgage and 2005 Note, and

alleges that the Debtors delivered the 2005 Note to Wells Fargo. The Complaint also states that

the 2005 Mortgage is “to be” assigned to Wells Fargo. The Defendant asserts in its opposition

papers that Wells Fargo did not have standing to commence the 2006 Complaint, which rendered

the 2006 Foreclosure Action a nullity, because the 2005 Mortgage was not assigned to Wells

Fargo until after the 2006 Complaint was filed. The Defendant fails to address the location of

the 2005 Note at the time the 2006 Foreclosure Action was filed. The only evidence the Court

has regarding the whereabouts of the 2005 Note at that point in time is in the 2006 Complaint

itself, in which Wells Fargo alleges that the 2005 Note was delivered to Wells Fargo on March

16, 2005. The 2006 Complaint includes a sworn affidavit by an attorney for Wells Fargo that the

statements therein are true and are based on the “original note [and] mortgage”. Trustee’s Ex. I.

       As a matter of law, the Court finds that Wells Fargo had standing to commence the 2006

Foreclosure Action because the 2006 Note was delivered to Wells Fargo prior to the



                                           Page 27 of 36
      Case 8-18-08002-reg        Doc 53     Filed 11/27/19     Entered 11/27/19 12:29:28




commencement of this action. Under New York law, a plaintiff has standing to commence a

foreclosure action when it is the holder or assignee of both the mortgage and the underlying note

at the time the action is commenced. Kondaur Capital Corp. v. McCary, 981 N.Y.S.2d 547, 548

(2d Dep’t 2014); HSBC Bank USA v. Hernandez, 939 N.Y.S.2d 120 (2d Dep’t 2012); Bank of

N.Y. v. Silverberg, 926 N.Y.S.2d 532, 537 (2d Dep’t 2011). A plaintiff may demonstrate that it

is the holder of the underlying note by showing a written assignment of the note or by the

physical delivery of the note. Kondaur Capital Corp. v. McCary, 981 N.Y.S.2d at 548. As the

Defendant correctly recites, once a promissory note is tendered and accepted by an assignee, the

mortgage passes as an incident to the note as a general matter. Bank of N.Y. v. Silverberg, 926

N.Y.S.2d at 537; US Bank N.A. v. Coppola, 68 N.Y.S.3d 120, 122 (2d Dep’t 2017) (The physical

delivery of the note before commencement of a foreclosure action transfers the obligation, and

the mortgage passes with the note as incident thereto). In contrast, the transfer of a mortgage

without a debt is a nullity because a mortgage is merely security for a debt and cannot exist

independently of the debt or obligation. Bank of N.Y. v. Silverberg, 926 N.Y.S.2d at 537.

       In this case, the evidence supports a finding that Wells Fargo had possession of the 2005

Note as of the date the 2006 Complaint was filed, and there is no evidence to contradict this

finding. In the submissions to the Court, the Defendant is careful to focus solely on the status of

the 2005 Mortgage, and fails to address the effect of Wells Fargo’s possession of the 2005 Note.

Given the Defendant’s recognition that the mortgage passes as incident to the note, and the prior

statement by Wells Fargo that it received the 2005 Note from the Debtors, the Court finds that

Wells Fargo had standing to commence the 2006 Foreclosure Action.

               c. 2012 Stipulation of Discontinuance




                                           Page 28 of 36
      Case 8-18-08002-reg        Doc 53     Filed 11/27/19     Entered 11/27/19 12:29:28




       Having established that the 2006 Foreclosure Action was validly commenced, the Court

must now consider whether the 2012 Stipulation of Discontinuance served to revoke or

otherwise nullify the effect of the Second Default Notice. The law is clear that once a debt

underlying a note and mortgage is accelerated, the statute of limitations can be restarted by an

affirmative act of the lender during the statute of limitations period. U.S. Bank Nat’l Ass’n v.

Deochand, 2017 NY Slip Op. 30472(U), ¶ 4 (Sup. Ct.) (citing EMC Mtge. Corp. v. Patella, 720

N.Y.S.2d at 161 and Kashipour v. Wilmington Savings Fund Society, FSB, 41 N.Y.S.3d 738, 739

(2d Dep’t 2017)). A lender may revoke an election to accelerate a mortgage debt, but it must do

so “by an affirmative act of revocation occurring during the six-year statute of limitations

period.” NMT Realty Corp. v. Knoxville 2012 Trust, 58 N.Y.S.3d 118, 120 (2d Dep’t 2017).

Clearly, if the court dismisses an action on its own motion, then revocation cannot have taken

place because the court and not the lender affirmatively acted to terminate the action. Mebane,

618 N.Y.S.2d at 89.

       In this case, the Debtors and Wells Fargo executed the 2012 Stipulation of

Discontinuance which resulted in the dismissal of the 2006 Foreclosure Action. The proffered

reason for the discontinuance was Wells Fargo’s wish to ascertain the chain of title for the 2005

Note and 2005 Mortgage. Approximately two months later, Wells Fargo commenced the 2012

Foreclosure Action. According to the Trustee, where an action is dismissed with a stipulation of

discontinuance, the stipulation will not revoke an acceleration unless there is an express

reference to the acceleration and the mortgagor is informed that the mortgagee is willing to

accept installment payments. Because the 2012 Stipulation of Discontinuance and the

accompanying filings did not include any reference to revocation of the acceleration and Wells

Fargo in fact filed another foreclosure action two months later, Wells Fargo failed to revoke the



                                           Page 29 of 36
      Case 8-18-08002-reg        Doc 53     Filed 11/27/19     Entered 11/27/19 12:29:28




acceleration of the 2005 Note. The Defendant alleges that the 2012 Stipulation of

Discontinuance did in fact revoke the acceleration of the 2005 Note. The basis for the

Defendant’s contention is that discontinuance of the foreclosure action annuls everything that

took place in the foreclosure action. Since the Defendant asserts that the commencement of the

2006 Foreclosure action accelerated the 2005 Note, the allegations in the complaint that Wells

Fargo was exercising its right to accelerate the maturity of the 2005 Note were nullified as well.

       The New York Court of Appeals has not decided whether the voluntary discontinuance of

a foreclosure action suffices to revoke a prior acceleration. The lower courts are split, and the

Trustee and the Defendant can each find caselaw that supports their positions. In support of his

argument, the Trustee cites to Bank of N.Y. Mellon v. Craig, 93 N.Y.S.3d 425, 428 (2d Dep’t

2019) (“Craig”); Freedom Mtge. Corp. v. Engel, 81 N.Y.S.3d 156, 159 (2d Dep’t 2018)

(“Engel”); and U.S. Bank Trust, N.A. v. Aorta, 89 N.Y.S.3d 717 (2d Dep’t 2018) (“Aorta”),

among other cases. These appellate cases all hold that discontinuance of a foreclosure action

alone does not constitute an affirmative act of revocation. The Defendant also cites to several

cases, including Mebane (dismissal of an action by a court did not constitute an affirmative act to

revoke acceleration, which was unlike a withdrawal of an action by a lender). The other New

York appellate level cases cited by the Defendant do not concern the effect of a discontinuance

in a foreclosure proceeding, but stand for the proposition that when an action is discontinued,

everything done in the action is annulled, including all prior orders in the case. Newman v.

Newman, 665 N.Y.S.2d 423 (2d Dep’t 1997). The remainder of cases cited by the Defendant are

trial court level cases, including Wells Fargo Bank, N.A. v. Rodriguez, 62 Misc.3d 1211(A) N.Y.

Sup. Ct., Queens Cty., 2019); Ditech Fin. LLC v. Naidu, 2016 N.Y. Misc. LEXIS 4018 at *3-4

(N.Y. Sup. Ct., Queens Cty., 2016); 4 Cosgrove 950 Corp. v. Deutsche Bank National Trust Co.,



                                           Page 30 of 36
      Case 8-18-08002-reg         Doc 53     Filed 11/27/19    Entered 11/27/19 12:29:28




2016 N.Y. Misc. LEXIS 4901 at *5 (N.Y. Sup. Ct., New York Cty., 2016); and U.S.Bank N.A. v.

Wongsonadi, 55 N.Y.S.3d 695 (Table) (Sup. Ct., Queens Cty., 2017). In each of these trial court

cases, the filing of the complaint accelerated the debt. Therefore, once the action was

discontinued, the election to accelerate contained in the complaint was nullified along with the

remaining events that took place in the foreclosure proceeding.

       In the case before the Court, the acceleration took place as a result of the Second Default

Notice, not as a result of the 2006 Foreclosure Action. Therefore, the Newman principle cited by

the Defendant that everything done in the action is annulled after the voluntary discontinuance

would not apply to the Second Default Notice. Even if this Court adopts this principle as the

Defendants urge, the Second Default Notice would remain undisturbed and unaffected by the

dismissal of the 2006 Foreclosure Action.

       Some courts have taken a middle ground, holding that a triable issue of fact is raised

regarding whether a mortgagee has affirmatively revoked its election to accelerate the mortgage

when a stipulation of discontinuance is entered in a foreclosure action. In NMT Realty Corp. v.

Knoxville 2012 Trust, 58 N.Y.S.3d 118, the Second Department held that where a mortgagee

seeks and obtains a stipulation of discontinuance without any further evidence regarding why the

discontinuance was sought, a triable issue of fact is raised regarding whether there was an

affirmative act to revoke a prior election to accelerate.

       In this case, the stated reason for discontinuing the 2006 Foreclosure Action, which was

to ascertain the chain of assignments of the 2005 Note and 2005 Mortgage, coupled with the fact

that Wells Fargo filed the 2012 Foreclosure Action two months later, support a finding that

Wells Fargo had no intention of revoking the acceleration of the 2005 Note. In addition, the

Debtors made no more payments on the 2005 Note and 2005 Mortgage after August 2, 2006.



                                            Page 31 of 36
      Case 8-18-08002-reg        Doc 53     Filed 11/27/19     Entered 11/27/19 12:29:28




TR’s Exhibit E. It is also undisputed that the Debtors did not receive any notices of default after

the Second Default Notice.

       For the reasons stated above, the Court finds as a matter of law that the statute of

limitations began to run on September 7, 2006, which is thirty days after the date of the Second

Notice of Default, and expired on September 6, 2012. The 2006 Foreclosure Action was timely

commenced and Wells Fargo had standing to commence it. Wells Fargo represented in the 2006

Complaint that it received the 2005 Note from the Defendants and the record is devoid of any

evidence that Wells Fargo made misrepresentations in the 2006 Complaint. The decision by

Wells Fargo to discontinue the 2006 Foreclosure action did not act to revoke the acceleration of

the 2005 Note. Furthermore, if the Court were to accept the Defendant’s argument that the

acceleration was revoked by the stipulation of discontinuance of the 2006 Foreclosure Action,

the Court would also have to find that the stipulation of discontinuance of the 2012 Foreclosure

revoked the 2012 acceleration. If this were the case, then Wells Fargo could not collect the

entire amount due and owing under the 2005 Note. The 2012 Foreclosure Action and the 2017

Foreclosure Action were brought outside the six-year statute of limitations applicable to

mortgage foreclosure actions and were untimely. Having made these conclusions, the Court will

now consider the remaining issues raised by the Defendant in its Motion for Summary Judgment.

               d. Retroactive Application of Case Law Regarding Revocation of Acceleration

       In its motion papers, the Defendant argues that the discontinuance of the 2006

Foreclosure Action effectively revoked the acceleration of the 2005 Note, and relies principally

upon Mebane. In this decision, the Second Department Appellate Division held that where a

foreclosure action is dismissed sua sponte by a court, there is no evidence of an affirmative act to

revoke its election to accelerate the note. As the Court noted, the mortgagee did not withdraw



                                           Page 32 of 36
      Case 8-18-08002-reg         Doc 53     Filed 11/27/19      Entered 11/27/19 12:29:28




the foreclosure action, and the Court highlighted that the plaintiff persisted in its attempts to

foreclose by making a failed attempt to revive the prior foreclosure action, and continued to seek

recovery of the entire mortgage debt thereafter. Id. The Defendant also cites to a more recent

Second Department case, NMNT Realty Corp. v. Knoxville 2012 Trust, claiming that it provides

support for finding that a lender could revoke its prior acceleration by withdrawing the

foreclosure action, unless the borrower detrimentally relied on the acceleration. According to

the Defendant, it relied on Mebane when deciding whether to discontinue the 2006 Foreclosure

Action. This reliance was justifiable according to the Defendant, but a close reading of Mebane

reveals that it does not stand for the proposition that a voluntary discontinuation of a foreclosure

proceeding revokes an acceleration of the note. The ruling in Mebane was more narrow, and the

Court actually held that dismissal of a foreclosure action by a court was not an affirmative act to

revoke acceleration of a note. The Court noted that the mortgagee never voluntarily withdrew the

foreclosure action and continued to pursue foreclosure, but this is dicta.

       Certainly, the Defendant was free to rely on any theory it wanted when it decided to

discontinue the 2006 Foreclosure action, but Mebane does not stand for the proposition that

acceleration of a note can be revoked by withdrawing a foreclosure action. The Mebane Court

itself noted that the mortgagee continued to pursue foreclosure after the action was dismissed,

which was a factor in determining whether the mortgagee intended to revoke the acceleration of

the note at the time the court dismissed the foreclosure action. Mebane, 618 N.Y.S.2d at 90.

       As a final argument against considering the later decisions by the Second Department in

Craig, Engel and Aorta, the Defendant argues that these cases are a “drastic departure” from

Mebane and Knoxville 2012 Trust, according to which a lender could withdraw the prior

foreclosure action to revoke acceleration of a note. Because of this change in decisional law, the



                                            Page 33 of 36
      Case 8-18-08002-reg          Doc 53     Filed 11/27/19       Entered 11/27/19 12:29:28




Defendant argues that this change be applied prospectively. The major flaw in the Defendant’s

argument is that neither Mebane nor Knoxville 2012 Trust held that a voluntary discontinuance

of a foreclosure action, which is silent as to whether the mortgagee was revoking an acceleration,

and did not otherwise indicate that the mortgagee would accept installment payments from the

mortgagor, served to revoke an acceleration. In fact, the Court in Engel cited to Mebane and

Knoxville 2012 Trust for the proposition that the stipulation discontinuing the foreclosure action

“did not, in itself, constitute an affirmative act to revoke its election to accelerate, since, inter

alia, the stipulation was silent on the issue of the revocation of the election to accelerate.” Engel,

81 N.Y.S.3d at 633. In addition, the Craig and Aorta decisions do not contain any direction that

their findings be applied only prospectively, most likely because those courts did not consider

their rulings to be a sharp change in decisional law. Finally, without a finding in Engel, Craig or

Aorta that the rulings be applied prospectively, there is no basis to even argue that they should

not apply. The case law cited by the Defendant in support of this point concerned whether a

decision previously entered, which relied on decisional law before a higher court abrogated that

rule, should be overturned in light of the new rule. People v. Mitchell, 80 N.Y.2d 519 (N.Y.

1992); and Busa v. Busa, 609 N.Y.S.2d 452 (3d Dep’t 1994). In our case, there is no judicial

decision that needs to be overturned or modified in light of case law that evolved after that

decision was entered.

               e. Waiver of Statute of Limitations as a Defense to the 2017 Foreclosure
                    Action
        The final issue raised in the Nationstar Motion is whether the Debtors waived the right to

assert a statute of limitations defense by failing to raise it in the 2017 Foreclosure Action. N.Y.

C.P.L.R. § 3211(e) provides that a statute of limitations defense is waived if it is not raised in a

responsive pleading. (McKinney’s 2006). According to the Defendant, the Debtors waived any



                                             Page 34 of 36
      Case 8-18-08002-reg          Doc 53     Filed 11/27/19     Entered 11/27/19 12:29:28




statute of limitations defense because the answer, which contained a statute of limitations

defense, was served untimely. What the Defendant fails to acknowledge is that the Debtors filed

the petition on February 9, 2017, which was before the deadline for filing an answer in the 2017

Foreclosure Action. Trustee’s Ex. Q. The filing of the Debtors’ petition operated as a stay of

any act to “enforce any lien against property of the estate”. 11 U.S.C. § 362(a)(4). In addition, §

558 of the Bankruptcy Code provides that “[t]he estate shall have the benefit of any defense

available to the debtor as against any entity other than the estate, including statutes of limitation .

. . . A waiver of such defense by the debtor after the commencement of the case does not bind the

estate.” 11 U.S.C. § 558. Therefore, even if the Debtors had waived the statute of limitations as

a defense by failing to timely file their answer, the Trustee would not be bound by such waiver.

          In addition to the above, the Defendant has not argued that a waiver of a statute of

limitations defense would also constitute a waiver of the estate’s statutory right to seek

affirmative relief under RPAPL § 1501. Therefore, the Court finds that there is no basis to

conclude as a matter of law that the Trustee is barred from seeking relief under RPAPL § 1501

based on the Debtors’ alleged waiver of the statute of limitations defense in the 2017 Foreclosure

Action.

                 f. Summary

          With respect to the Second Cause of Action, the Trustee, who has the ultimate burden of

proof, has established as a matter of law that he is entitled to relief under RPAPL § 1501(4). The

six-year statue of limitations commenced on September 7, 2006, 30 days after the date of the

Second Notice of Default, and expired on September 6, 2012. During this six year period, the

Defendant commenced the 2006 Foreclosure Action, but withdrew this action pursuant to the

2012 Stipulation of Discontinuance. The 2006 Complaint contains a representation by the



                                             Page 35 of 36
      Case 8-18-08002-reg        Doc 53     Filed 11/27/19     Entered 11/27/19 12:29:28




Defendant that it received the 2005 Note from the Defendants, and the 2012 Stipulation of

Discontinuance does not refute this assertion. The 2012 Stipulation of Discontinuance also did

not provide that the Defendant was revoking the acceleration of the 2005 Note, or that the

Defendant would resume accepting monthly payments from the Debtors. The 2012 Foreclosure

Action and the 2017 Foreclosure Action were commenced after the statute of limitations expired.

Based on applicable law, the Court finds the 2005 Mortgage is invalid and unenforceable as a

matter of law. Given that the 2005 Note also has a six-year statute of limitations, the Court finds

that the 2005 Note is unenforceable as well. Therefore, the Defendant is barred from seeking

payment from the Debtors on the 2005 Note.

                                               Conclusion

       For the reasons set forth above the Court finds as follows:

   A) The Trustee’s Motion for Summary Judgment is denied as to the First Cause of Action.

   B) The Trustee’s Motion for Summary Judgment is granted as to the Second Cause of

       Action.

   C) The Defendant’s Motion for Summary Judgment as to the Second Cause of Action is

       denied in its entirety.

Because the First Cause of Action has not been resolved, the Court will hold a pretrial

conference on February 12, 2020 at 9:30 a.m. with respect to the First Cause of Action only. The

Court shall enter an Order and Judgment memorializing this Memorandum Decision.




                                                               ____________________________
 Dated: Central Islip, New York                                     Robert E. Grossman
        November 27, 2019                                      United States Bankruptcy Judge

                                           Page 36 of 36
